Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  2/7/2022. The instant application has claims 1-13 pending. The system, method and medium for splitting the IP address for sending to second-level servers and splitting data fragments for sending to first-level servers. There a total of 13 claims.

Response to Arguments

The applicant’s amendments to specifications obviates the objection, thus the objection is withdrawn.

The applicant’s amendments to claims obviates the 35 USC 112(b), thus the rejection of all those claims is withdrawn.

The applicant’s amendments to claim 12 obviates the 35 USC 101 rejection, thus the rejection is withdrawn.

The applicant argument relating to 35 USC 112(d) is not persuasive. As the claim 12-13 still recites can language that can be interpreted to include program product(claim 12) 

The applicant argument relating to claim 2-4 regarding 35 USC 112(a) rejection is not persuasive. As the applicant pointed section still does not provide enough details about what transformation represents, “breaking a data packet into data fragments according to a key  or key” as mentioned in the reply of 2/7/2022 is not clear. How could a key be used in breaking the packet, keys are used for encryption not for breaking up an packet.


The applicant arguments relating to 35 USC 103 is not persuasive. The bulleted points can be addressed as follows. The fragmented packet based on broken address see Par. 0028 with different fragment groups representing different levels being sent to different groups see Par. 0029 & Par. 0032 & Par. 0059. And then reconstructing the packets is performed by mail server before sending the packet to final destination see Par. 0085 & Par. 0185.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 2-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites “transformation of a data packet” but the specification does not provide details about what this involves, as the specification merely mentions transformation being done according to second key  into different fragments see Par. 0029 & Par 0052. But what does the process involve? Using encryption? Using hashing?

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 12-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of Claim 12 recites the product comprising code instructions for claim 1 but it can include other codes in addition to code for claim 1, thus broadening the scope of independent claim 12. Claim 13 recites an device for implementing steps of claim 1 but it can includes steps for performing other steps in addition to claim 1 thus broadening the scope of independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub 2004/0093521 to Hamadeh in view of  US Patent 7171493 to Shu.

Regarding Claim 1, 12-13, Hamadeh discloses An anonymization method for communicating data in an IP communication network, from a sender having a plurality of network interfaces to a receiver having at least one IP address, the method comprising: transmitting, by the plurality of network interfaces, fragments of the IP 

Hamdeh does not disclose the fragmenting and reconstructing  of data. However, Shu discloses  transmitting, by each first-level server, the received data fragment to a second-level server from among the plurality of second-level servers(Fig. 4 & Col 7 Ln 35-50, the IP addresses is dynamically reassigned and message distributed); transmitting, by each second-level server, the received data fragment to the master server, the master server being able to reconstruct the data packet from all the received data fragments(Col 11 Ln 54-63, the message reconstruction & Col 12 Ln 50-59, the reassembly of the message); and transmitting, from the master server, the data packet to the receiver( Fig. 5 item Message Segment 1-Message Segment m to Host, the Message segments sent to host).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  splitting of IP address  invention of 

Regarding Claim 2 . Hamadeh discloses The method as claimed in claim 1, wherein the step of transmitting, by the plurality of network interfaces, data fragments to the plurality of first-level servers, consists in: transforming the data packet to be transmitted into as many data fragments as there are network interfaces, said transformation of the packet being done according to the second key ;(Par. 0032) and transmitting each data fragment to a first-level server via a different network interface, each first-level server being assigned to a network interface(Fig. 8 item fragments 0-2 being sent to servers & Par. 0032).  

Regarding Claim 3. Hamadeh discloses the method as claimed in claim 2, comprising, before transformingn of a data packet, allowing the sender to select and authenticate as many first-level servers as there are network interfaces from among the plurality of first-level servers, and to set up a single communication circuit between each network interface and a selected first-level server(Par. 0067 & Par. 0070 & Par. 0066, the interior ring where the packet is marked and sent). 

Regarding Claim 8 Hamdeh does not disclose the selecting of second-level servers. However, Shu discloses  the method as claimed in claim 1,  comprising select a master server from among the second-level servers(Fig. 7 & Fig. 8 , the host being the master server where the packets are reconstructed).  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  splitting of IP address  invention of Hamadeh to include splitting of data fragments in order to provide for improve security by preventing eavesdroppers as taught in Shu see Col 3 Ln 49-61.


Regarding Claim 9. Hamdeh does not disclose the transmitting of fragments. However, Shu discloses the method as claimed in claim 1,  wherein of transmitting, by each second-level server, the received IP address fragment to a single server, comprises transmitting said fragments to a single server called return server, said return server being able to reconstruct the IP address of the receiver and to synchronize the second-level servers in TCP exchanges with the receiver(Col 5 Ln 4-9 & Col 5 Ln 44-55, the hops between the source and destination before reassembled).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  splitting of IP address  invention of Hamadeh to include splitting of data fragments in order to provide for improve security by preventing eavesdroppers as taught in Shu see Col 3 Ln 49-61.
  

Regarding Claim 10. Hamdeh does not disclose the transmitting of fragments. However, Shu discloses the method as claimed in claim 9, further comprising: anonymously 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  splitting of IP address  invention of Hamadeh to include splitting of data fragments in order to provide for improve security by preventing eavesdroppers as taught in Shu see Col 3 Ln 49-61.

Regarding Claim 11. Hamdeh does not disclose the secret being the same. However, Shu discloses the method as claimed in claim 10, wherein the second and third keys are identical(Fig. 5 item Encoder, the encoder represents the secret mechanism).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  splitting of IP address  invention of Hamadeh to include secrets being the same in order to provide for improve security by preventing eavesdroppers as taught in Shu see Col 3 Ln 49-61.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub 2004/0093521 to Hamadeh in view of  US Patent 7171493 to Shu. as applied to claim 1  above, and further in view of SAAMAN: Scalable Address Autoconﬁguration in Mobile Ad Hoc Networks to Hussain.
 
Regarding Claim 4. Hamadeh nor Shu does not disclose assigning the second-level server to assign where the fragment is sent. However, Hussain discloses allowing the sender to select at least as many second-level servers as there are selected first- level servers, and to assign a selected second-level server to each selected first- level server, and informing each first-level server of the assinged second-level server (§ 1 introduction and Page 401 “ Unlike above approaches…” and Fig. 4 and § 3.3 Selection Process of Duplicate- IP Address Detection Server, the distributed IP address being generated and the unique address for non-duplication).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  splitting of IP address  invention of Hamadeh to include assigning the assigning the second-level server and matching first-level server and second-level servers to provide for duplicate detection as taught in Hussain see § 1 introduction.

Claims 5-7 are  is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub 2004/0093521 to Hamadeh in view of  US Patent 7171493 to Shu as applied to claim 1 above, and further in view of Garlic Cast: Lightweight and Decentralized Anonymous Content Sharing to Qian.


Regarding Claim 5. Hamadeh nor Shu does not disclose assigning the second-level server to assign where the fragment is sent. However, Qian discloses the step of transmitting, by each first-level server, the received data fragment to a second-level server comprises transmitting a data fragment from a first-level server to a assigned second-level server, said second-level server having received from the sender a fragment of the IP address of the receiver according to the first key (§ D. Content delivery step 4 , step 6 and step 7, the IP address being split and sent to different proxies) .  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  splitting of IP address  invention of Hamadeh to include assigning the assigning the second-level server and sending the fragments to provide for Garlic cast message with confidentiality as taught in Qiansee § 1. Confidentiality

	

Regarding Claim 6. Hamadeh nor Shu does not disclose assigning the second-level server to assign where the fragment is sent. However, Qian discloses transmitting, to a plurality of second-level servers, fragments of the IP address of the receiver, comprises 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  splitting of IP address  invention of Hamadeh to include assigning the assigning the second-level server and sending the fragments to provide for Garlic cast message with confidentiality as taught in Qiansee § 1. Confidentiality

Regarding Claim 7. Hamadeh nor Shu does not disclose the self-discover to set up tunnels. However, Qian discloses  The method as claimed claim 1, comprising allowing for a self-discovery of the second-level servers and establishing communication tunnels between the second-level servers and the master server according to the first key (§ Security-enhanced IDA and § Proxy Discovery, the discovery of proxy neighbors).  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  splitting of IP address  invention of Hamadeh to include self-discovery  to provide for different paths for content cloves as taught in Qian see § D. Content delivery.

	Conclusion	

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Deep learning based cyber bullying early detection using distributed denial of service flow to Zaib which discloses the deep learning to detect DDoS attack based on flow characteristics.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool, i.e. Microsoft https://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on Monday-Friday, 9:00 AM- 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov